Case 2:18-cv-00280-JAD-BNW Document 10 Filed 08/01/19 Page 1 of 2




                                              ECF No. 10
      Case 2:18-cv-00280-JAD-BNW Document 10 Filed 08/01/19 Page 2 of 2




                                       ORDER
       Based on the parties' stipulation [ECF No. 10] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. All pending motions are denied without prejudice as moot. The Clerk of Court is directed
to CLOSE THIS CASE.

                                             _________________________________
                                                            ________
                                                                   _ __________
                                                                              _ _
                                             U.S. District Judge
                                                            udgge Je
                                                                  JJennifer
                                                                    enniferr A.
                                                                             A. Do
                                                                                Dorsey
                                             Dated: August 7, 2019
